IN THE COURT OF APPEALS OF IOWA

                                    No. 19-2068
                               Filed February 5, 2020


IN THE INTEREST OF N.P.,
Minor Child,

K.P., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Clinton County, Mark Fowler, Judge.



         A mother appeals the termination of her parental rights. AFFIRMED.




         Jennifer Triner Olsen, Davenport, for appellant mother.

         Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

         J. David Zimmerman, Clinton, attorney and guardian ad litem for minor

child.




         Considered by Bower, C.J., and Greer and Ahlers, JJ.
                                          2


BOWER, Chief Judge.

         A mother appeals the termination of her parental rights pursuant to Iowa

Code section 232.116(1)(d), (h), and (l) (2019).1        She does not contest that

grounds for termination exist. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)

(stating that if a parent does not dispute a ground for termination, we need not

evaluate if that ground exists). However, the mother contends termination is not

in the best interests of the child. See Iowa Code § 232.116(2). Upon our de novo

review, see P.L., 778 N.W.2d at 40, we conclude termination of the mother’s

parental rights to N.P. is in the best interests of the child. We therefore affirm.

         The mother has long abused illegal substances, has unresolved mental-

health issues, and is unemployed.         N.P. was born in November 2018 with

methamphetamine in her system.          During the juvenile court proceedings, the

mother was unsuccessfully discharged from two inpatient-treatment programs.

She last reported using methamphetamine on August 16, 2019, and entered a third

inpatient-treatment program on August 20.

         “In considering whether to terminate the rights of a parent . . ., the court

shall give primary consideration to the child’s safety, to the best placement for

furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.” Iowa Code § 232.116(2).

At the time of the termination hearing, the mother had three children by three

fathers. The two oldest (N.P., born 2006, and T.Z., born 2010) had been cared for

by their maternal grandmother and her husband for much of their lives. Following



1   The father’s rights were also terminated. He does not appeal.
                                           3


the birth of younger N.P. in November 2018, the two older children were voluntarily

placed in the grandmother’s care with services being offered by the department of

human services (DHS). Upon discharge from the hospital, the younger N.P. was

placed in foster care, where she has remained throughout these proceedings. The

children were adjudicated children in need of assistance (CINA) in February 2019.

       At the time of the October 2019 termination-of-parental-rights trial, the

mother remained in the inpatient program and claimed fifty-five days of sobriety.

She was pregnant with her fourth child. The mother questions how termination

can be proper with respect to the younger N.P. but not her older two children. The

mother argues that if termination is not in the best interests of the oldest children,

it is not in the younger N.P.’s best interests. Because the children are not all

situated similarly, the best-interests analysis differs.

       The older children were ages thirteen and just shy of nine at the time of the

termination hearing. The older children were somewhat able to self-protect and

communicate if they needed assistance. They were in school and had school

resources available to them. And, the older children were in the care of their

grandmother. On October 7, the court-appointed special advocate (CASA) for the

older two children wrote to the court:

       Both [T.Z.] and [the older N.P.] are adequately being taken care of
       by their grandparents, who love them and can provide life’s
       necessities for them. Grandma . . . is a hard-working woman who
       tries her best to take care of her grandchildren in addition to her adult
       children, some of whom also live with her and her husband. The
       children are in a familiar setting with a somewhat regular routine.
               ....
               I am frustrated by the lack of discipline, guidance, nurturing
       and positive influences these children have received thus far in their
       lives, but do not believe moving them to another living situation would
       be any better. They are in familiar and comfortable (for them)
                                          4


       circumstances and would not have come to the attention of DHS had
       their mother not given birth to a baby.

The CASA agreed with DHS’s suggestion concerning the older children that

permanency be delayed one month in order to determine if the mother would

complete her course of treatment.

       N.P., on the other hand, was less than a year old and completely dependent

upon others. N.P. had been with a foster family her entire life and was well-

integrated into that home. The statutory time limit for termination of parental rights

is shorter for children three years of age or younger. Compare id. § 232.116(1)(h)

(providing for termination if child adjudicated CINA is three years of age or younger

and has been out of parent’s custody for six of last twelve months or last six

consecutive months), with id. § 232.116(1)(f) (providing for termination if child

adjudicated CINA is four year of age or older has been out of parent’s custody for

twelve of last eighteen months or last twelve consecutive months). Once the

statutory time limit has passed, we are to view permanency for the child with a

sense of urgency. In re C.B., 611 N.W.2d 489, 495 (Iowa 2000). DHS’s October

2 case plan states in part:

       [The mother] needs to stay vested in the High Tower program and
       continue to remain clean and sober. She needs to be able to show
       that she can stay clean and sober longer than just a short term. With
       that being said, [N.P.] should not have to wait any longer for [the
       mother] to be able to show that she can accomplish this. [The
       mother], as stated in the report has had numerous opportunities to
       complete a substance abuse program and show that she can remain
       clean and sober. While [the mother] does a good job with parenting
       [N.P.], and when she is in treatment shows she can meet her needs,
       there needs to be permanency for [N.P.] [DHS] is not recommending
       an extension for [the mother], despite her being in treatment, as there
       would need to be an extended time added on this case in regards to
       [N.P.] and we are well past permanency for this child.
                                          5


       The mother asserts she “was a ‘late case plan bloomer,’ but she has

‘bloomed’ in the last [fifty-five] days prior to the termination hearing.” We hope the

mother has indeed decided to pursue sobriety consistently and can be available to

parent her two older children and soon-to-arrive infant. However, with respect to

N.P., we agree with the juvenile court that termination and adoption will best

provide stability and permanency. See In re J.E., 723 N.W.2d 793, 802 (Iowa

2006) (Cady, J., concurring specially) (identifying a child’s safety and need for

permanency as the “defining elements” under the best-interests determination).

We affirm.

       AFFIRMED.